Exhibit 10(j)(iv)
FIRST AMENDMENT TO APPENDIX G TO THE
NORTHROP GRUMMAN SUPPLEMENTAL PLAN 2 —
OFFICERS SUPPLEMENTAL EXECUTIVE
RETIREMENT PROGRAM
(As Amended and Restated Effective January 1, 2005)
     This amendment to the January 1, 2005 restatement of Appendix G to the
Northrop Grumman Supplemental Plan 2 — Officers Supplemental Executive
Retirement Program (the “Appendix”) addresses certain new participants under
this Program.
     This amendment is effective December 1, 2008.

1.   A new Section G.03(6) is hereby added to the Appendix to read as follows:  
    “Notwithstanding any other provision of this Program to the contrary, no
additional employees shall become eligible to participate in the Program after
November 2008 unless the Corporate Vice President, Chief Human Resources and
Administrative Officer designates them for participation in writing.”   2.   A
new Section G.10 is hereby added to the Appendix to read as follows:       “2008
Participants.       Any employee who first became a Participant in the Program
after June 2008 shall cease to accrue benefits under the Program as of
December 31, 2008. The present value of the accrued benefit of such a
Participant shall be distributed in a lump sum payment in 2009, pursuant to
transition rules under section 409A of the Code. The present value shall be
calculated using the actual assumption and calculation procedures for lump sum
distributions under the Northrop Grumman Pension Plan.”

*      *      *
     IN WITNESS WHEREOF, this Amendment is hereby executed by a duly authorized
officer on this 19 day of Dec., 2008.

            NORTHROP GRUMMAN CORPORATION
      By:   /s/ Debora L. Catsavas         Debora L. Catsavas        Vice
President, Compensation, Benefits
and International     

